 



SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

This Second Amended and Restated Loan Agreement (the “Agreement”) is made
effective as of August 8, 2017 (the “Effective Date”), by and among TRONCO
ENERGY CORPORATION, a Delaware corporation (“Borrower” or “Tronco”) and SUPERIOR
DRILLING PRODUCTS, INC., a Utah corporation or Assigns (the “Lender”).

 

RECITALS:

 

A.                 On or about December 31, 2015, the parties executed that
certain Amended and Restated Loan Agreement (the “Amended and Restated Loan
Agreement”).

 

B.                 Borrower and Lender desire to enter into this Agreement,
which shall supersede the Amended and Restated Loan Agreement in its entirety to
reflect, among other things, a new outstanding principal amount of indebtedness,
a new Maturity Date (as defined herein), and a change in collateral securing
payment thereof.

 

TERMS OF AGREEMENT:

 

NOW, THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is acknowledged,
the Amended and Restated Loan Agreement shall be amended and restated in its
entirety to read as follows:

 

ARTICLE I

 

Commitment Use of Proceeds and Collateral

 

Section 1.1             Commitment/Advances. From and after the Effective Date
of this Agreement, the outstanding principal balance of the Note and the Loan
shall be fixed as a term loan and no further advances will be made under the
terms of the Note or of this Agreement.

 

Section 1.2             Promissory Note. The amounts due and owing under this
Agreement shall be evidenced by that certain Amended and Restated Promissory
Note dated as of August 8, 2017 (the “Note”) of the Borrower dated as of the
Effective Date, payable to the order of Lender in the original principal amount
of $7,746,717, and providing for interest on the outstanding principal balance,
at the prime rate quoted by J.P. Morgan Chase Bank from time to time, plus
one-quarter percent (.25%) per annum.

 

Section 1.3             Collateral for Agreement. The collateral for the credit
facility evidenced by this Agreement shall be as set forth on Schedule 1.3
attached hereto and all applicable references in this Agreement to any such
collateral documents shall be as defined on Schedule 1.3 (collectively, the
“Collateral Documents”).

 

The Collateral Documents, the Note and this Agreement shall sometimes be
referred to herein collectively as the “Loan Documents”. In the event of a
conflict between the terms of this Agreement and the terms set forth in any of
the Loan Documents, the terms set forth in this Agreement shall be controlling,
except to the extent, and only to the extent, that the terms set forth in the
specific Loan Document are required to be controlling by applicable state law.

 

Section 1.4             Term. The Note and any and all obligations of Borrower
under this Agreement shall mature on December 31, 2022 (“Maturity Date”).

 



  1 

 



 

ARTICLE II

 

Payments of Principal and Interest/Additional Consideration



 

Section 2.1             Interest Payments. All interest payments shall be
calculated on the average daily principal balance outstanding under the Note.

 

Section 2.2             Principal Payments. Subject to the provisions of Section
2.3 below, all outstanding principal due under the Note plus all accrued and
unpaid interest shall be due and payable in full on the Maturity Date.

 

Section 2.3             Mandatory Prepayment. Notwithstanding the provisions of
Sections 2.1 and 2.2, Borrower shall make prepayments on the Note if any of the
properties secured by the Deeds of Trust are liquidated and any net proceeds
remain after payment of any applicable taxes and all other transactions costs
and fees are paid by Borrower. Borrower shall make such prepayments within ten
(10) business days following settlement of all taxes and other obligations
arising under the properties secured by the Deeds of Trust and receipt of the
collected sales proceeds.

 

Section 2.4             Application of Payments; Prepayments. Notwithstanding
any provision contained herein to the contrary, Borrower may prepay the Loan, in
whole or in part, at any time without premium or penalty. Any prepayments shall
be applied first to any fees and expenses incurred by Lender in enforcement of
the Loan Documents or any other document evidencing or securing the obligations
of Borrower and/or its subsidiaries under this Agreement or under such
documents, then to accrued interest and then to the principal balance
outstanding; provided, however, if at any time Lender receives from Borrower an
amount applicable to the Note which is less than all amounts due and payable at
such time, Lender may apply that payment to amounts then due and payable in any
manner and in order determined by Lender, in its sole discretion. Borrower
agrees that neither Lender’s acceptance of the payment from Borrower in the
amount that is less than all amounts then due and payable, nor Lender’s
application of such payment of such payments shall constitute either a waiver of
the unpaid amounts or an accord and satisfaction.

 

Section 2.5             Events upon Repayment of Loan. Upon the full, complete
and final repayment and discharge by Borrower of all of the obligations under
the Loan Documents, Lender shall, promptly, after such repayment and discharge
have occurred, release the Guarantors’ obligations under the Guarantees, as well
as all of its liens and security interests under the Deeds of Trust and the
Security Agreement-Pledges and any other Loan Document executed by Borrower
and/or any other subsidiaries to evidence or secure the indebtedness and/or
obligation(s) of Borrower and/or any other subsidiaries under this Loan
Agreement.

 

ARTICLE III

 

Conditions To Agreement

 

The obligation of Lender to enter into this Agreement shall be subject to the
prior or concurrent satisfaction (or in Lender’s discretion, the waiver) of each
of the conditions precedent set forth in this Section.

 

Section 3.1                Resolutions. Lender shall have received from Borrower
a certificate of its Secretary, Assistant Secretary or other appropriate
officer, as applicable, as to:

 



  2 

 



 

(i)                 resolutions of its Board of Directors or Managers, as the
case may be, then in full force and effect authorizing the execution, delivery
and performance of this Agreement and the Note and each other Loan Document to
be executed by it;

 

(ii)               the incumbency and signatures of those of its officers and/or
managers authorized to act with respect to this Agreement; and

 

(iii)             that Borrower and its subsidiaries are in compliance with all
of the covenants and agreements contained in this Agreement.



 

Section 3.2                Delivery of Note. Lender shall have received the Note
duly executed and delivered by Borrower.

 

Section 3.3                Confirmation of Security Agreement-Pledge-MFHC. By
its execution hereof, Meier Family Holding Company, LLC (“MFHC”) hereby confirms
the continuation and legal, valid and binding effect of the Security
Agreement-Pledge-MFHC.

 

Section 3.4                Confirmation of Security Agreement-Pledge-MMC. By its
execution hereof, Meier Management Company, LLC (“MMC”) hereby confirms the
continuation and legal, valid and binding effect of the Security
Agreement-Pledge-MMC.

 

Section 3.5                Confirmation of Security Agreement-Pledge. By their
execution hereof, each of Annette Meier and Troy Meier hereby confirms the
continuation and legal, valid and binding effect of the Security
Agreement-Pledge each individually executed on April 14, 2017.

 

Section 3.6                Confirmation of the Guaranty. By their execution
hereof, the Guarantors hereby confirm the continuation and legal, valid and
binding effect of the Guaranty.

 

Section 3.7                Compliance with Loan Documents. Borrower shall have
provided all agreements and performed all covenants required by this Agreement
and all representations and warranties herein and in the other Loan Documents
made by Borrower or any of its subsidiaries shall be true and correct as of the
date hereof.

 

Section 3.8                No Default. No default, or event which could become a
default if uncured, shall have occurred and be continuing on the date hereof.

 

ARTICLE IV

 

Representations And Warranties

 

In order to induce Lender to enter into this Agreement, Borrower represents and
warrants unto Lender as follows:

 

Section 4.1                Organization, etc. Borrower is a corporation validly
organized and existing and in good standing under the laws of the State of
Delaware, is duly qualified to do business and is in good standing in the State
of Utah and all jurisdictions where the nature of its business requires such
qualification, and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
obligations under the Loan Documents to which it is a party and to own and hold
under lease its property and to conduct its business substantially as currently
conducted by it.

 



  3 

 

 

Section 4.2                Due Authorization, Non-Contravention, etc. Borrower
has the full legal power, right and capacity to enter into and perform the Loan
Documents to which it is party. The execution, delivery and performance by
Borrower of the Loan Documents to which it is a party are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (a) contravene Borrower’s organizational documents, (b) contravene
any contractual restriction, law or governmental regulation or court decree. or
order binding on or affecting Borrower or any such obligor, (c) result in, or
require the creation or imposition of, any lien on any of any obligor’s
properties, or (d) require the consent or approval of any other person.

 

Section 4.3                Government Approval, Regulation, etc. No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other person is required for
the due execution, delivery or performance by Borrower of the Loan Documents to
which it is a party. Neither Borrower nor any of its subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company''
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

Section 4.4                Validity, etc. The Loan Documents executed by
Borrower will, on the due execution and delivery thereof, constitute, the legal,
valid and binding obligations of such parties enforceable in accordance with
their respective terms. Each document executed pursuant hereto by each named
obligor will, on the due execution and delivery thereof by such obligor, be the
legal, valid and binding obligation of such obligor enforceable in accordance
with its terms.

 

ARTICLE V

 

Affirmative Covenants

 

Borrower agrees with Lender that during the time any amounts are due and owing
to Lender by Borrower, Borrower will, and will cause each of its subsidiaries
to, perform the obligations set forth in this Section.

 

Section 5.1                Books and Records. Borrower and each of its
subsidiaries will keep books and records which accurately reflect all of their
business affairs and transactions, or relate to the leases secured by the Deeds
of Trust (collectively, the “Leases”), and permit Lender or any of its
representatives, at reasonable times and intervals, to visit all of its offices
and the Leases, to discuss such affairs and transactions with their respective
officers and independent public accountants (and Lender is hereby authorized to
have such independent public accountants discuss the financial matters of
Borrower and its subsidiaries) and to examine (and, at the expense of Borrower,
photocopy extracts from) any of its books or other corporate records. Borrower
shall pay any fees incurred in connection with Lender’s exercise of its rights
pursuant to this Section.

 

Section 5.2                Environmental Covenant. Borrower will (i) use and
operate all of its facilities and properties (including the Leases) in
compliance with all environmental laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
hazardous materials in compliance with all applicable environmental laws, (ii)
immediately notify Lender and provide copies upon receipt of all written claims,
complaints, notices or inquires relating to the condition of its facilities and
properties or compliance with environmental laws, and shall promptly cure and
have dismissed with prejudice to the satisfaction of Lender any actions and
proceedings relating to compliance with environmental laws, and (iii) provide
such information and certifications which Lender may reasonably request from
time to time to evidence compliance with this Section.

 



  4 

 

 

Section 5.3                Further Assurances. Borrower will execute and deliver
all such other and additional instruments, notices, releases and other documents
and will do all such other acts and things as may be reasonably necessary or
appropriate to more fully secure Lender or its successors or assigns all of the
respective rights and interests herein and hereby or pursuant to any of the
other Loan Documents granted or intended so to be.



 

ARTICLE VI

 

Negative Covenants

 

Borrower agrees with Lender that, during the time any amounts are due and owing
to Lender by Borrower, Borrower will, and will cause each of its subsidiaries
to, perform the obligations set forth in this Section.

 

Section 6.1             No Senior Pari Passu Indebtedness. Borrower shall not,
without Lender’s consent, incur any indebtedness which is senior to or in pari
passu to that of Lender nor directly or indirectly hypothecate, pledge or
encumber the Leases, cash flow, assets or reserves of Borrower in or to any
other credit facility, loan or arrangement which is senior to or in pari passu
to this Credit Facility while any part of the principal advanced by Lender under
the Note is outstanding and/or unpaid.

 

Section 6.2             Liens of Deeds of Trust and Security Agreement-Pledges.
The Deeds of Trust and the Security Agreement-Pledges are, and always will be
kept, a direct first perfected lien and security interest upon one hundred
percent (100%) of the interest in the Leases, as hereinafter defined, owned by
or held in the name of Borrower (as to the Deeds of Trust). Borrower will not
create or suffer to be created or permit to exist any lien, security interest or
charge which is senior, prior to or on a parity with the liens and security
interests of the Deeds of Trust and the Security Agreement-Pledges upon the
Leases covered by the Deeds of Trust or the personal property in the names of
the Borrower, or any part thereof or upon the rents, issues, revenues, profits
and other income therefrom.

 

Section 6.3             Business Activities. Borrower is a corporation and will
not engage, or permit any of its subsidiaries to engage, in any business
activity, except the owning, operating, producing, processing and marketing of
hydrocarbons and such activities as may be incidental or related thereto,
without the prior written consent of Lender, in its sole discretion.

 

Section 6.4             Consolidation, Merger, etc. Borrower will not liquidate
or dissolve, consolidate with, or merge into or with, any other person or entity
without the prior written consent of Lender, which consent shall not be
unreasonably withheld.

 

Section 6.5             No Change in Name, Location, etc. Borrower will not
change its name or identity, or change the location of its chief executive
office or its chief place of business or the place where Borrower keeps its
books and records concerning the Leases without the prior written consent of
Lender, which consent shall not be unreasonably withheld.

 



  5 

 

 

ARTICLE VII

 

Events of Default/Remedies of Lender

 

Each of the following events or occurrences described in this Section shall
constitute an “Event of Default”:

 

Section 7.1                 Non-Payment of Obligations. Borrower shall default
in the payment or prepayment (as applicable) when due of any principal of or
interest under the Note, or Borrower or any other obligor shall default in the
payment when due of any other monetary obligation arising by, through or under
the Loan Documents after receipt of written notice of such failure to pay and
after the expiration of a five (5) day grace period.

 

Section 7.2                 Breach of Warranty. Any representation or warranty
made or deemed to be made hereunder or in any of the other Loan Documents, or
any other writing or certificate furnished by or on behalf of Borrower or any of
its other subsidiaries or its affiliates that are parties to the Collateral
Documents for the purposes of or in connection with this Agreement or any such
other Loan Document is false in any material respect.

 

Section 7.3                 Non-Performance of Certain Covenants and
Obligations. A default in the due performance by any party to the Loan Documents
and continuation of such default beyond the applicable grace period expressly
granted, if any, with respect thereto.

 

Section 7.4                 Bankruptcy, Insolvency, etc. Borrower shall (a) be
declared bankrupt (involuntary or voluntary) or generally be unable to pay, or
admit in writing its inability or unwillingness to pay its debts as they become
due, (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for Borrower, the Leases or any other
property of any thereof, or make a general assignment for the benefit of
creditors, or (c) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for Borrower, any of its other subsidiaries or for the Leases
or any part of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within sixty (60) days or an action commenced
within such period seeking such discharge and prosecuted in good faith to
conclusion.

 

Section 7.5                 Remedies of Lender. Upon an event of default
described above in this Article VII, Lender shall, prior to exercising the
remedies described herein, provide Borrower with written notice specifying in
reasonable detail the event of default which has occurred and stating that it
intends to exercise remedies provided in this Section. Borrower shall then have
five (5) days in the case of a monetary default, and twenty (20) days in the
case of a non-monetary default, after receipt of such notice to cure or cause to
be cured such default and to provide Lender with notice and reasonable
documentation that it has cured or cause to be cured such Event of Default. If
Borrower does not provide such proper notice and evidence, then Lender may
immediately by notice to Borrower declare all or any portion of the outstanding
principal amount under the Note and other obligations to be due and payable
whereupon the full unpaid amount under the Note and other obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand or presentment, except as may be
required by applicable law. Lender is further authorized, after the passage of
the particular cure period, to perform or cause to be performed such act or take
such action or pay such money that Lender deems necessary or desirable to cure
such event of default, and any expenses so incurred by Lender and any money so
paid by the Lender shall be a demand obligation owing by Borrower to the Lender
and the Lender, upon making such payment, shall be subrogated to all of the
lights of the person receiving such payment. Each amount due and owing by
Borrower to the Lender pursuant to this Agreement or any other Loan Document
shall bear interest from the date of notice to Borrower of such expenditure or
payment or other occurrence which gives rise to such amount being owed to the
Lender until paid equal to the prime rate of interest quoted by J.P. Morgan
Chase Bank from time to time, plus three percent (3%) per annum, and all such
amounts together with such interest thereon shall become part of the obligations
evidenced by the Note and deemed secured by the Deeds of Trust, the Security
Agreement-Pledges and all other Loan Document described or contemplated by this
Agreement as security for the obligations of Borrower and its subsidiaries. Upon
demand, after the occurrence of an event of default, Borrower and its other
subsidiaries shall reimburse Lender for all reasonable amounts expended
(including the fees and out-of-pocket expenses of counsel) in connection
therewith, as a result of or in connection with its exercise of remedies,
together with interest on such amounts at the Note default interest rate from
the date incurred until reimbursed.

 

Further upon an event of default as described hereinabove and the expiration of
any applicable cure period provided as set forth hereinabove, Lender shall be
entitled to exercise all of its rights under the Loan Documents in accordance
with the terms set forth therein and in accordance with applicable law then in
effect.

 



  6 

 

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.1             Expenses; Indemnification. Borrower agrees to pay on
demand all costs and expenses incurred by Lender in collection with the
preparation, negotiation, and execution of this Agreement and any and all
amendments, modifications, and supplements hereto. Borrower agrees to pay and to
hold Lender harmless from and against all excise, sales, stamp, or other taxes
and all fees payable in collection with this Agreement or the transactions
contemplated hereby, and agree to hold Lender harmless from and against any and
all present or future claims or liabilities with respect to or resulting from
Borrower performing or delaying in performing their obligations under this
Agreement.

 

Section 8.2             No Waiver; Cumulative Remedies. No failure on the part
of Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or fm1her exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any right;
and remedies provided by law.

 

Section 8.3             Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors, and assigns, except that Borrower may not assign any of its rights
or obligations under this Agreement without the prior written consent of Lender,
which consent shall not be unreasonably withheld.

 

Section 8.4             Amendment; Entire Agreement. This Agreement together
with all other Loan Documents described or referenced in this Agreement embodies
the entire agreement among the parties hereto and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof.
The provisions of this Agreement may be amended or waived only by an instrument
in writing signed by the parties hereto.

 

Section 8.5             Notices. Any notice, consent, or other communication
required or permitted to be given under this Agreement to Lender or Borrower
must be in writing and delivered in person or mailed by registered or certified
mail, return receipt requested, postage prepaid, sent by verifiable facsimile
transmission, or by verifiable overnight delivery service, as follows:

 

 



  7 

 

 



  To Lender: Superior Drilling Products, Inc.     Attn: Chris Cashion, Chief
Financial Officer (“CFO”)     1583 S. 1700 E.     Vernal, UT 84078     FAX:
(435) 789-0595         Copy to: Randolph Ewing     Ewing & Jones, PLLC     6363
Woodway, Suite 1000     Houston, Texas 77057     FAX: (713) 590-9601         To
Borrower: Tronco Energy Corp.     1583 S. 1700 E.     Vernal, UT 84078    
Attention:  Chief Executive Officer (“CEO”)     FAX:  (801) 990-1256



 

Any such notice, consent, or other communication shall be deemed given when
delivered in person or, if mailed, when duly deposited in the U.S. mails, or if
by overnight delivery service, when actually delivered.

 

Section 8.6             APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH.

 

Section 8.7             Headings. The headings, captions, and arrangements used
in this Agreement are for convenience only and shall not affect the
interpretation of this Agreement.

 

Section 8.8             Survival of Representations and Warranties. All
representations and warranties made in this Agreement or in any certificate
delivered pursuant hereto shall survive the execution and delivery of this
Agreement, and no investigation by Lender shall affect the representations and
warranties or the right of Lender to rely upon them.

 

Section 8.9             Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instruments.

 

Section 8.10         Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 8.11         USA Patriot Act Compliance. This Agreement is expressly
subject to the provisions of the USA Patriot Act, PublicLaw107-56, signed into
law October 26, 2001, and as amended, and the resulting amendments to the
various and sundry federal statutes resulting from its provisions.

 



  8 

 

 

Section 8.12         Drafting. Each of the parties hereto acknowledges that each
party was actively involved in the negotiation and drafting of this Agreement
and that no law or rule of construction shall be raised or used in which the
provisions of this Agreement shall be construed in favor or against any Party
hereto because one is deemed to be the author thereof.

 

Section 8.13         COUNSEL. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT HE,
SHE OR IT IS EXECUTING A LEGAL DOCUMENT THAT CONTAINS CERTAIN DUTIES,
OBLIGATIONS AND RESTRICTIONS AS SPECIFIED HEREIN. EACH PARTY FURTHERMORE
ACKNOWLEDGES THAT HE, SHE OR IT HAS BEEN ADVISED OF HIS, HER OR ITS RIGHT TO
RETAIN LEGAL COUNSEL, AND THAT HE, SHE OR IT HAS EITHER BEEN REPRESENTED BY
LEGAL COUNSEL PRIOR TO EACH PARTY’S EXECUTION HEREOF OR HAS KNOWINGLY ELECTED
NOT TO BE SO REPRESENTED.

 

Section 8.14         NO ORAL AGREEMENTS. THIS WRITTEN LOAN AGREEMENT TOGETHER
WITH THE DOCUMENTS DESCRIBED OR REFERENCED HEREIN REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



Signature Page Follows

 



  9 

 



 

Executed as of the Effective Date above written.

 

  “Borrower”         TRONCO ENERGY CORP.               By: /s/ Troy Meier       
Troy Meier, President         “Lender”         SUPERIOR DRILLING PRODUCTS, INC.
              By: /s/ Chris Cashion   Chris Cashion, Chief Financial Officer    
 

 

The undersigned are executing this Agreement for the purposes of confirming the
statements made in Section 3.3 of this Agreement.

  MEIER FAMILY HOLDING COMPANY, LLC               By: /s/ Annette Meier  
Annette Meier, Manager

 

The undersigned are executing this Agreement for the purposes of confirming the
statements made in Section 3.4 of this Agreement.

  MEIER MANAGEMENT COMPANY, LLC               By: /s/ Annette Meier   Annette
Meier, Manager

 

 

The undersigned are executing this Agreement for the purposes of confirming the
statements made in Sections 3.5 and 3.6 of this Agreement.

  “Guarantors”       By: /s/ Troy Meier   Troy Meier     By: /s/ Annette Meier  
Annette Meier

 



  10 

 

 

Schedule 1.3

 

Collateral Documents



 

1.                  A pledge of 3,173,350 shares of common stock of Lender held
in the name of Meier Management Company, LLC, pursuant to that certain Security
Agreement-Pledge-MMC.

 

2.                  A pledge of 5,641,510 shares of common stock of Lender held
in the name of Meier Family Holding Company, LLC, pursuant to that certain
Security Agreement-Pledge-MFHC.

 

3.                  A pledge of 301,646 Restricted Stock Units of Lender held in
the name of Troy Meier.

 

4.                  A pledge of 229,079 Restricted Stock Units of Lender held in
the name of Annette Meier.

 

5.                  Joint and several guaranty, by Gilbert Troy Meier, Annette
Deuel Meier, in their individual capacities and as the Trustees of the Gilbert
Troy Meier Trust and the Trustees of the Annette Deuel Meier Trust
(collectively, the “Guarantors”), respectively, pursuant to that certain
Guaranty executed by each of the Guarantors as of the date hereof.

 



  11 

 

 



